Citation Nr: 1326668	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-20 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for hypertension, and if so, whether service connection is warranted.  


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to December 1959, and from April 1991 to September 1991.  The Veteran was also a member of the Army National Guard of Oklahoma, and the Army Reserves from October 1958 to 1996.  All of the Veteran's periods of active duty for training (ADT) during his reserve period have not been verified, including a period from 1994 to 1996.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO determined that new and material evidence had not been submitted sufficient to reopen a previously denied claim of service connection for hypertension.  

At his request, the Veteran was scheduled to appear for a video conference hearing at the RO before a Veterans Law Judge sitting at VA's Central Office in Washington, D.C.  The Veteran failed, without good cause shown, to report to the hearing.  

The reopened claim of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed November 2007 rating decision, the Veteran was denied entitlement to service connection for hypertension.  

2.  The evidence associated with the claims file subsequent to the RO's November 2007 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for hypertension.  


CONCLUSIONS OF LAW

1.  The RO's November 2007 denial of service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  As pertinent evidence received since the RO's November 2007 denial is new and material, the criteria for reopening the claim for service connection for hypertension are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for hypertension.  

Given the favorable nature of the Board's decision on the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for hypertension, there is no prejudice to the appellant, regardless of whether VA has satisfied its duties of notification and assistance with respect to reopening previously denied claim.  In other words, despite any defect in the notice provided to the Veteran regarding new and material evidence, the matter is subsequently reopened by the Board; thus, any defect in this regard results in harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In a November 2007 decision, the RO denied the Veteran's claim of service connection for hypertension.  The Veteran did not appeal that determination.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513   (1992).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the Board found that hypertension was not incurred in service or first shown within one year of active service separation.  Pertinent evidence of record at the time of the November 2007 rating decision included service treatment records, personnel records, private treatment records and the Veteran's statement that his high blood pressure was first shown in the 1980's.  The private treatment records showed treatment for hypertension from 1998.  Service treatment records from a period of Reserve service show high blood pressure readings as early as 1988.  

None of the evidence shows when the hypertension was first diagnosed, or whether any pre-existing hypertension was aggravated during a period of active duty or active duty for training (ADT).  

Since the RO's November 2007 final denial, evidence has been added to the claims file including the Veteran's statement that he had a period of active duty (or ADT) from 1994 to 1996.  Various personnel records that were included in the file at the time of the 2007 denial confirm that the Veteran had periods of ADT in 1994, but his 1995 and 1996 dates, if any, of ADT or active duty have not been verified.  Furthermore, the fact that the Veteran had additional service after his initial diagnosis of hypertension "in the 80's" raises the possibility of aggravation of a pre-existing hypertension disability during a period of ADT or active duty subsequent to the initial onset "in the 80's 

Given the new evidence showing a possibility of additional periods of active duty and/or ADT, during which there was a possibility of aggravation of pre-existing hypertension (and, presuming the credibility of the Veteran's statements for the purpose of reopening the claim), the additional evidence is new and material.  Specifically this evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim, as the records suggests that the Veteran may have aggravated pre-existing hypertension during a period of service subsequent to the 1980's.  Therefore, the claim for service connection for hypertension must be reopened and re-adjudicated on the merits.


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for hypertension having been submitted, the claim is reopened.  


REMAND

Having reopened the Veteran's claim for service connection for hypertension, the Board has jurisdiction to review the issue de novo, based on the whole record.  Further evidentiary development is necessary. 

The onset of the Veteran's hypertension is not clear.  The Veteran has provided ample evidence showing that he had hypertension during periods of active duty and ADT, but the critical issue is when the hypertension began.  This has yet to be resolved.  

To warrant service connection for hypertension, the evidence must show that the hypertension was incurred during a period of active duty or active duty for training; or, that any pre-existing hypertension was permanently worsened during a period of active duty or active duty for training.  Thus the onset of the Veteran's hypertension is critical in determining whether service connection for hypertension is warranted in this case.  

The Veteran has not been afforded a VA examination; however, one is warranted pursuant to the duty to assist.  See 38 C.F.R. § 3.159 (c)(4) (2012).  In disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Importantly, while the Veteran is competent to report that he began having problems with his blood pressure in service or shortly thereafter, and has had problems ever since, he is not necessarily competent to diagnose hypertension or provide a competent medical opinion as to whether his current disability was aggravated during service beyond its natural progression.  He is not shown to possess the medical expertise necessary to make this type of determination.  Accordingly, a VA examination is necessary.

In addition, all pertinent private and VA (if they exist) records to determine the actual onset of the Veteran's hypertension.  The RO should also determine all of the Veteran's active duty dates and ADT dates so that a medical examiner can opine as to whether the Veteran's hypertension had its onset during, or was aggravated during, a period of active duty or ADT.  

Since the claims file is being returned it should be updated to include any VA treatment records pertaining to the Veteran.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his hypertension since discharge from service that have not already been associated with the claim.  In particular, the Veteran should provide, or authorize VA to obtain, any pertinent private records which are not already of record including, but not limited to records showing the onset date and/or first treatment of the Veteran's hypertension.

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran, if any.  

3.  Contact the service department or other appropriate authority to obtain and associate with the claims file all dates of active duty service and ADT service, including, but not limited to any service from 1994 to 1996.

4.  Thereafter, schedule the Veteran for an appropriate hypertension examination regarding his claim of service connection for hypertension.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  

The examiner is specifically requested to provide an opinion as to whether the Veteran's hypertension condition at least as likely as not (50 percent probability or greater) began during a period of active duty or a period of ADT; and if not, whether any pre-existing hypertension disability was as likely as not aggravated during service beyond its natural progression, keeping in mind that temporary flare-ups do not constitute permanent aggravation.  In that regard, the examiner's attention is directed to the Veteran's statements that his hypertension began before 1988, but sometime during the 1980's.  A complete rationale is required for all opinions.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative and provide an opportunity to respond, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


